EXHIBIT 10.2
 


 
MINISTRY OF MINERAL RESOURCES
 
THE MINES AND MINERALS ACT 1996 MILLENIUM M1NINC. CORPORATION SMALL-SCALE MINING
LEASE NO 02/08
 
THIS INDENTURE made the 28th day of February, Two Thousand and Eight BETWEEN the
Government of Sierra Leonne (hereinafter called "the Lessor") of the one part,
and MILLENIUM MINING CORPORATION a limned liability company 'registered and
incorporated in Sierra Leonne. whose address is 79 Smart Farm. Off Wilkinson
Road. Freetown, hereinafter called "the Company" (which expression shall include
its permitted assigns) of the other part
 
 
WITNESSETH AS FOLLOWS:
 
1.       In consideration of the payments hereinafter reserved and of the
performance by thecompany of the duties imposed upon mining lessees generally by
the Mincs and Minerals Act. and of the covenants hereinafter contained the
lessor does in pursuance of the powers conferred upon him by thc Mines and
Minerals Act and subject to the provisions of the said Act. demise and grant
unto the Lessee the minerals contained in Schedule B hereto in the area
mentioned and described in Schedule A hereto, together , with in respect of such
minerals and areas in right conferred upon mining lessees generally by the Mines
and Minerals Act TO HAVE AND TO HOLD thc premises hereby demised and granted
unto the company for a term of Three years from 28th February, 2008 to 27th
February, 2011 and such extensions of the term as may be endorsed hereon,
subject to earlier partial or full surrender or termination as provided for by
Sections 31 and 32 of the Mines and Minerals Act

 
2.      The Company shall pay
 
 
  (a)
 To the Commissioner General NRA through the Director of Mines during the term
of the lease annually in advance and without demand in annual lease rent of
Le.750,000 for each acre or part thereof embraced within the lease area

 
  (b)
To the landowner and or occupier through the appropriate local authority
annually m advance and without demand and annual surface rent prescribed for all
land occupied or used by the Company lor the purposes enumerated in Section 68
of the Mines and Minerals Act 1996

 
 
 

--------------------------------------------------------------------------------


 
(c)  
To the Commissioner-General NRA through the Director of Mines and royalty at a
rate of 5% of the cx-rninc price of the minerals defined in the Mines and
Minerals Act

 
(d)  
To an Agricultural Development Fund for the benefit of the areas the lease is
situated a levy of one tenth of one percent (0.1%) of the ex-mine price of the
prescribed minerals from the date of thc first sale of such minerals

 
3           The Company hereby covenants with the Lessor as follows
 
(i)
    To comply with the provisions of the Mines and Minerals Act 1996 and
amending Acts and Rules and Regulations under the Act

 

 
(ii)
    To conduct mining operations during the continuance of this demise unless
prevented by unavoidable accident, continuously, vigorously and effectually of
the said arca in accordance with the programme of
 development and raining operation to be submitted and approved by the Lessor.

 

 

 

 
 
  (iii)
    To conduct its operations in such a manner as to prevent or mitigate
consequences adverse to the environment and health of thc people affected by
such operation* and to conform with the relevant  legislation for the protection
of the environment and of public health from time to time in force in Sierra
Leone

 
  (iv)
    To employ and train citizens m the conduct of its operations in accordance
with a programme to be submitted and approved by the Lcssor

 
(v)
    On given notice to the Chief Conservator of Forests to enter upon occupy or
exercise any rights on or under any land in a forest reserve or protected forest
in accordance with any conditions be may specify that arc not inconsistent with
the rights and benefits conferred upon the Company under the Lease

 
  (vi)  
    To exercise thec rights hereby granted-

 
     
  (a)
 In a sound miner-like manner and so as not unduly to interfere with or not to
the detriment of mining or prospecting operation on areas in respect of which
mining leases, mineral rights or exclusive and non exclusive prospecting
licences or exploration licences



 
 

--------------------------------------------------------------------------------


(b) have been or may hereinafter be granted under the Mines and Minerals Act and
 
(c)  
In such a manner so as not 10 prevent or unreasonably hinder the holders of such
leases, rights or licences, their agents, servants and labourers from passing to
and from such areas, and

 
(d)  
In such a manner so as to offer no unnecessary or reasonably avoidable
obstructions to the transport, conveyance or conversion of the minerals or
product obtained from such areas

 
(vii)       To sell the minerals obtained under its mining operations in its
lease.
 
(a) In accordance with generally accepted international business practices.
 
  (b)
 at the best available international market prices at the time the contract for
sale is made.

 
  (c)
  on the  best  international  terms compatible   with world  market conditions
and conditions in the circumstances

 
4.     The Company shall be entitled to all rights and privileges whether or not
referred to herein, granted under the Mines and Minerals Act
 
IN WITNESS WHEREOF, the Lessor hereto has set his hand and Seal and the Company
has caused its common seal to be hereto affirmed the day and year first above
written.
 
 
_______________________________________________________________
SIGNED SEALED AND DELIVERED BY
The Director of Mines representing the Government of Sierra Leone in presence of
 
_______________________________________________________________
WITNESS
The Assistant Director of Mines
 
SIGNED SEALED AND
MILLENIUM MINING CORPORATION LIMITED
 
_______________________________________________________________
Managing Director
 
 
In the presence of
 
_______________________________________________________________
 
 
 

--------------------------------------------------------------------------------


 
 
 
 